      Case 1:21-cv-00384-SHR Document 36 Filed 08/25/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES COUNTERMAN,                    :      Civil No. 1:21-CV-00384
                                     :
          Petitioner,                :
                                     :
           v.                        :
                                     :
SCOTT FINLEY, et al.,                :
                                     :
          Respondents.               :     Judge Sylvia H. Rambo

                                   ORDER

     AND NOW, this 25th day of August, 2021, in accordance with the Court’s

accompanying memorandum, IT IS HEREBY ORDERED THAT:

     1. The Petitioner’s objections to the report and recommendation of
        Magistrate Judge Carlson (Doc. 31) are OVERRULED;

     2. The Court ADOPTS the report and recommendation of the
        magistrate judge (Doc. 29) in its entirety;

     3. Petitioner’s request for class certification and petition for writ of
        habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1) are
        DENIED;

     4. A certificate of appealability SHALL NOT issue; and

     5. The Clerk of Court is directed to CLOSE this case.


                                            /s/ Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge
